On Petition for Rehearing.
PER CURIAM.
Rubano testified as follows:
“Agent Schroeder put his shoulder to that door and forced it. It gave, and I told Riggio to remain there if that was his house, to stay with me. We got that door in, that was a pantry door, and we found another door and forced that open, and as the door gave, the first glance of the room I saw Quartucci going from the stove towards the bedroom, and Schroeder and I entered, Riggio and the two boys he was talking to also. I then motioned to Agent Rich and said, ‘This way, it’s all right,’ and the other agents followed. When we entered the door we told Riggio and Quartucci to sit down, that we were government officers. Then I had a conversation with Riggio. * * *
“A. Those two smaller pans are the ones I have reference to being near the stove. The other pot was brought in from the bedroom by Schlam, and contained mold frames. Right after Agent Schlam had brought in the bags from under the bed with plaster in it.
“Q. Riggio was there? A. Yes.
“Q. Was the defendant Riggio there at that time? A. From the moment we entered that door until we left.
“Q. And right in that room? A. Yes.”
The statement in the opinion referred to in the motion for a rehearing was made for the purpose of showing that the defendant was present when the officers made the search and discovered the e.vidence tending to show that counterfeit money was being made in the house. Of course it is immaterial whether he went into the house before the officers arrived or entered at the same time they did.
Petition for a rehearing is denied.